Order, Supreme Court, Bronx County (Anita Florio, J.), entered November 27, 1990, which denied respondents’ motion to dismiss the petition, and directed respondents to allow petitioner to proceed with the public information requirements of the Rules and Regulations for Dissolution of Limited-Profit and Limited-Dividend Housing Companies (9 NYCRR part 1750), is affirmed, without costs.
The case is governed by our decision in Matter of Columbus Park Corp. v Department of Hous. Preservation & Dev. (170 AD2d 145).
Respondents’ letter to the clerk of the court, dated October 11, 1991, is deemed a motion for leave to appeal to the Court of Appeals, and, so considered, is granted, toward the end that the matter might be heard together with the appeal that has been taken in Columbus Park (supra). Concur—Sullivan, J. P., Wallach and Smith, JJ.
Rubin, J., concurs on constraint of Matter of Columbus Park Corp. v Department of Hous. Preservation & Dev. (170 AD2d 145).